OPINION — AG — THE ADMINISTRATOR OF THE LIQUEFIED PETROLEUM GAS ADMINISTRATION MUST NOT ISSUE ANY REGISTRATION PERMIT OR LICENSE TO ANY APPLICANT WHOSE RESIDENCE OR PRINCIPLE PLACE OF BUSINESS IS LOCATED IN A STATE OTHER THAN OKLAHOMA UNLESS SUCH OTHER STATE QUALIFIES UNDER THE TERMS OF THE BILL. ALTHOUGH THE ADMINISTRATOR MAY NOTIFY ALL PERMITTERS, LICENSEES AND APPLICANTS FOR PERMITS AND LICENSES WHO RESIDE IN NON CONFORMING STATES THAT HE WILL NOT ISSUE OR RENEW THEIR PERMITS OR LICENSES, HE IS NOT REQUIRED TO DO SO. ALTHOUGH HE MAY ACCORD HEARINGS TO NON RESIDENTS APPLICANTS, HE IS NOT REQUIRED TO DO SO; AND ALTHOUGH HE MAY NOTIFY RESIDENT OPERATORS THAT HE WILL ISSUE AND RENEW LICENSES TO APPLICANTS RESIDING IN CERTAIN DESIGNATED CONFORMING STATES, SO AS TO GIVE SUCH OPERATORS AN OPPORTUNITY TO PROTEST SUCH DESIGNATIONS, HE IS NOT REQUIRED TO SO SO. CITE: 52 Ohio St. 1961 420.1-420.13 [52-420.1] — [52-420.13] (HARVEY CODY)